Title: Election Writ Issued to Sheriff of Fluvanna County, 30 June 1777
From: Wythe, George
To: Key, Martin


[Williamsburg] 30 June 1777. George Wythe, Speaker of the House of Delegates, directs Martin Key, Sheriff of Fluvanna co., to summon  freeholders on some convenient day to elect “two of the most able and discreet men” of the county and to notify the elected delegates to attend legislature at Williamsburg in October “to consult of such things as may be for the glory of God, and for the honour and prosperity of the commonwealth.”
